DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-9, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-14 of U.S. Patent No. 11,122,042. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason.

Regarding claims 1, 2, 6-9, and 13-19, below is a table comparing claim 1 of US Pat. No. 11,123,042 to the present application. 
17/315,096
11,123,042
(Claim 1) A method to measure fluid within a body cavity, said method including:
receiving data with an interface from an ultrasound transducer;
generating a three-dimensional sonographic image with an image generator connected to said interface, the three-dimensional sonographic image being generated from the data received from the ultrasound transducer;
identifying the body cavity in the three-dimensional sonographic image with an image processor connected to said image generator;
identifying an area of fluid in the body cavity in the three-dimensional sonographic image with said image processor; and
calculating a volume of the area of fluid, the volume of the area of fluid being calculated using the three-dimensional sonographic image and at least one volume calculation process.

(Claim 1) A method to measure fluid within a body cavity, said method including:
receiving data with an interface from an ultrasound transducer;
generating a three-dimensional sonographic image with an image generator connected to said interface, the three-dimensional sonographic image being generated from the data received from the ultrasound transducer;
identifying the body cavity in the three-dimensional sonographic image with an image processor connected to said image generator;
identifying an area of fluid in the body cavity in the three-dimensional sonographic image with said image processor; and
calculating a volume of the area of fluid, the volume of the area of fluid being calculated using the three-dimensional sonographic image and a spherical fill process, and
wherein said spherical fill process includes
virtually filling the area of fluid in the three-dimensional sonographic image with virtual spheres having a uniform volume;
identifying a minimum number of virtual spheres required to fill the area of fluid in the three-dimensional sonographic image; and
multiplying the number of virtual spheres required to fill the area of fluid in the three-dimensional sonographic image by the uniform volume to calculate a total volume.

(Claim 2) The method according to claim 1, wherein the volume calculation process includes a stacked crescents process, a spherical fill process, a convex hull process, and/or a triangulation process.
Claim 1 of US Pat. No. 11,123,042
(Claim 6) The method according to claim 1, further comprising repeating said receiving of data from the ultrasound transducer, said generating of the three-dimensional sonographic image with the data received from the ultrasound transducer, said identifying of the body cavity in the three-dimensional sonographic image, said identifying of the area of fluid in the body cavity in the three-dimensional sonographic image, and said calculating of the volume of the area of fluid using the three-dimensional sonographic image with a stacked crescents process, a convex hull process, or a triangulation process to generate sequential three-dimensional data sets.
Claim 3 of US Pat. No. 11,123,042
(Claim 7) The method according to claim 6, further comprising comparing the sequential three-dimensional data sets to derive changes in volume.
Claim 4 of US Pat. No. 11,123,042
(Claim 8) The method according to claim 7, further comprising dividing the changes in volume over elapsed time to estimate a rate of change in fluid.
Claim 5 of US Pat. No. 11,123,042
(Claim 9) A system to measure fluid within a body cavity, said system including:
an interface configured to receive data from an ultrasound transducer;
an image generator connected to said interface, said image generator configured to generate a three-dimensional sonographic image from the data received from the ultrasound transducer; and
an image processor connected to said image generator, said image processor configured to identify the body cavity in the three-dimensional sonographic image, identify an area of fluid in the body cavity in the three-dimensional sonographic image, and calculate a volume of the area of fluid using the three-dimensional sonographic image and at least one of a stacked crescents process, a spherical fill process, a convex hull process, and a triangulation process.

(Claim 6) A system to measure fluid within a body cavity, said system including:
an interface configured to receive data from an ultrasound transducer;
an image generator connected to said interface, said image generator configured to generate a three-dimensional sonographic image from the data received from the ultrasound transducer; and
an image processor connected to said image generator, said image processor configured to identify the body cavity in the three-dimensional sonographic image, identify an area of fluid in the body cavity in the three-dimensional sonographic image, and calculate a volume of the area of fluid using the three-dimensional sonographic image and a spherical fill process, and
wherein said image processor is configured as part of the spherical fill process to
virtually fill the area of fluid in the three-dimensional sonographic image with virtual spheres having a uniform volume;
identify a minimum number of virtual spheres required to fill the area of fluid in the three-dimensional sonographic image; and
multiply the number of virtual spheres required to fill the area of fluid in the three-dimensional sonographic image by the uniform volume to calculate a total volume.

(Claim 13) The system according to claim 9, wherein
said image generator is further configured to generate series of three-dimensional sonographic images; and
said image processor is further configured to generate sequential three-dimensional data sets.

Claim 8 of US Pat. No. 11,123,042
(Claim 14) The system according to claim 13, wherein said image processor is further configured to compare the sequential three-dimensional data sets to derive changes in volume.
Claim 9 of US Pat. No. 11,123,042
(Claim 15) The system according to claim 14, wherein said image processor is further configured to divide the changes in volume over elapsed time to estimate a rate of change in fluid.
Claim 10 of US Pat. No. 11,123,042
(Claim 16) A non-transitory computer-readable medium having computer-readable instructions stored thereon which when executed by a computer cause the computer to perform a method for measuring fluid within a body cavity, said method comprising:
receiving data from an ultrasound transducer;
generating a three-dimensional sonographic image from the data received from the ultrasound transducer;
identifying the body cavity in the three-dimensional sonographic image;
identifying an area of fluid in the body cavity in the three-dimensional sonographic image; and
calculating a volume of the area of fluid using the three-dimensional sonographic image with a stacked crescents process, a convex hull process, and/or a triangulation process.

(Claim 11) A non-transitory computer-readable medium having computer-readable instructions stored thereon which when executed by a computer cause the computer to perform a method for measuring fluid within a body cavity, said method comprising:
receiving data from an ultrasound transducer;
generating a three-dimensional sonographic image from the data received from the ultrasound transducer;
identifying the body cavity in the three-dimensional sonographic image;
identifying an area of fluid in the body cavity in the three-dimensional sonographic image; and
calculating a volume of the area of fluid using the three-dimensional sonographic image and a spherical fill process, and
wherein said spherical fill process includes
virtually filling the area of fluid in the three-dimensional sonographic image with virtual spheres having a uniform volume;
identifying a minimum number of virtual spheres required to fill the area of fluid in the three-dimensional sonographic image; and
multiplying the number of virtual spheres required to fill the area of fluid in the three-dimensional sonographic image by the uniform volume to calculate a total volume.

(Claim 17) The non-transitory computer-readable medium according to claim 16, wherein said method further comprising repeating said receiving of data from the ultrasound transducer, said generating of the three-dimensional sonographic image with the data received from the ultrasound transducer, said identifying of the body cavity in the three-dimensional sonographic image, said identifying of the area of fluid in the body cavity in the three-dimensional sonographic image, and said calculating of the volume of the area of fluid using the three-dimensional sonographic image and the spherical fill process to generate sequential three-dimensional data sets.
Claim 12 of US Pat. No. 11,123,042
(Claim 18) The non-transitory computer-readable medium according to claim 17, wherein said method further comprising comparing the sequential three-dimensional data sets to derive changes in volume.
Claim 13 of US Pat. No. 11,123,042
(Claim 19) The non-transitory computer-readable medium according to claim 18, wherein said method further comprising dividing the changes in volume over elapsed time to estimate a rate of change in fluid.
Claim 14 of US Pat. No. 11,123,042


Claims 3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,122,042 in view of Kim et al. (“Usefulness of Renal Volume Measurements Obtained by a 3-Dimensional Sonographic Transducer With Matrix Electronic Arrays”, hereinafter Kim). 
U.S. Patent No. 11,122,042 does not disclose claims 3 and 10 of the present application, specifically the volume calculation process includes: dividing the area of fluid in the three-dimensional sonographic image into stacked segments; identifying crescents in the three-dimensional sonographic image, wherein each crescent is a non-overlapping area of two partially overlapping segments; calculating an area of each crescent; and 19summing the areas of the crescents.
However,
Kim teaches dividing the area of fluid in the three-dimensional sonographic image into stacked segments (page 1675, col. 1, lines 7-8, “15 slices perpendicular to the long axis of the kidney were defined”); 
identifying crescents in the three-dimensional sonographic image, wherein each crescent is a non- overlapping area of two partially overlapping segments (page 1675, col. 1, lines 8-10 “ the areas of these slices, representing renal contours, were then traced semiautomatically”); 
calculating an area of each crescent (page 1675, col. 1, lines 10-11, “individual slice areas were calculated”); and 
 summing the areas of the crescents (page 1675, col. 1, lines 19-20, “summing the areas of these 15 slices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of U.S. Patent No. 11,122,042 to have the volume calculation process includes: dividing the area of fluid in the three-dimensional sonographic image into stacked segments; identifying crescents in the three-dimensional sonographic image, wherein each crescent is a non-overlapping area of two partially overlapping segments; calculating an area of each crescent; and 19summing the areas of the crescents. It would have been obvious to do this because the modification amounts to simple substitution of the spherical fill volume calculation of U.S. Patent No. 11,122,042 for the stacked crescent volume calculation method of Kim which yields the predictable results of accurately determining the volume of the area of fluid. 
Claims 4 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,122,042 in view of Kristiansen et al. (“Design and evaluation of an ultrasound-based bladder volume monitor”, hereinafter Kristiansen).
U.S. Patent No. 11,122,042 does not disclose claims 4 and 11 of the present application, specifically, wherein the volume calculation process includes a computation of minimum convex sets that contains all of the points in the area of fluid in the three-dimensional sonographic image.
However,
Kristiansen teaches the volume process includes a computation of minimum convex sets that contain all of the points in the area of fluid in the three-dimensional sonographic image (Fig. 11 and page 767, col. 2, para. 7, lines 1-2, “a three-dimensional mathematical convex hull was computed from the surface points of the bladder”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of U.S. Patent No. 11,122,042 to have the volume calculation process include a computation of minimum convex sets that contains all of the points in the area of fluid in the three-dimensional sonographic image. It would have been obvious to do this because the modification amounts to simple substitution of the spherical fill volume calculation of U.S. Patent No. 11,122,042 for the convex hull volume calculation method of Kristiansen which yields the predictable results of accurately determining the volume of the area of fluid. 

Claims 5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,122,042 in view of Dhibi et al. (“Volume Calculation of Venous Thrombosis Using 2D ultrasound images”, hereinafter Dhibi).
U.S. Patent No. 11,122,042 does not disclose claims 5 and 12 of the present application, specifically wherein the volume calculation process includes a calculation of a minimum number of virtual triangles that make up a Euclidian space of points within the area of fluid in the three-dimensional sonographic image.
Dhibi teaches a volume calculation process that includes a calculation of a minimum number of virtual triangles that make up a Euclidean space of points within the area of the image (page 4003, col. 1, para. 4, lines 3-10, “it defines a complementary triangulation surface that delineates the space between two consecutive contours of M and N points, by uniformly distributing the triangles vertices along those points. Volume contained within the two contours and the triangular surface is then estimated by filling up the defined space with tetrahedrons, constructed using the vertices of the triangular surface and each contour’s center of mass” tetrahedrons are the mathematical name for three-dimensional triangles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of U.S. Patent No. 11,122,042 to have the volume calculation process includes a calculation of a minimum number of virtual triangles that make up a Euclidian space of points within the area of fluid in the three-dimensional sonographic image. It would have been obvious to do this because the modification amounts to simple substitution of the spherical fill volume calculation of U.S. Patent No. 11,122,042 for the Triangulation volume calculation method of Dhibi which yields the predictable results of accurately determining the volume of the area of fluid. 
This is a nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the spherical fill process" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 and the claims from which it depends does not calculate that the volume is calculated using “a spherical fill process”.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Chalana et al. (US 2008/0146932, hereinafter Chalana, as cited in the Applicant’s 05/12/2021 IDS).
Regarding claim 1, Chalana teaches a method to measure fluid within a body cavity ([0020] "plurality of automated processes optimized to robustly locate and measure the volume of amniotic fluid"), said method including:
receiving data with an interface from an ultrasound transducer  ([0127] "housed within the transceiver 10 is a single element transducer" and [0132] "this cradle can be connected to a standard USB port of any personal computer 52, enabling all data on the transceiver 10 to be transferred to the computer"); 
generating a three-dimensional sonographic image ([0135] "the imaging programs also present 3D renderings") with an image generator connected to said interface ([0304], lines 19-21, "software associated with the microprocessor to operably control the transceiver 10A, and to process the reflected ultrasound energy to generate the ultrasound image"), the three-dimensional sonographic image being generated from the data from the ultrasound transducer ([0135] "transceiver 10 being separately used on a patient and sending signals…to the computer 52 for storage. Residing in each computer 52 are imaging programs having instructions to prepare and analyze a plurality of one dimensional images from the stored signals and transforms the plurality of 1D images into the plurality of 2D scanplanes. The imaging programs also present 3D renderings from the plurality of 2D scanplanes); 
identifying the body cavity in the three-dimensional sonographic image with an image processor connected to said image generator (218 in fig. 7, [0318] and [0302], "the transceiver 10A may be suitably configured to locate a single cavity"); 
identifying an area of fluid in the body cavity in the three-dimensional sonographic image with said image processor ([0154] "intensity-based segmentation algorithm 422 that determines all pixels that are potentially fluid pixels based on their intensities"); 
calculating a volume of the area of fluid ([0154] "the area or the volume of the segmented region-of-interest is computed 484"), volume of the area of fluid being calculated using the three-dimensional sonographic image and at least one volume calculation process ([0154] discloses using the image is used to calculate volume by multiplying voxels by a second resolution factor to obtain volume).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 9, 10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalana in view of Kim et al. (“Usefulness of Renal Volume Measurements Obtained by a 3-Dimensional Sonographic Transducer With Matrix Electronic Arrays”, hereinafter Kim, as cited in the Applicant’s 05/12/2021 IDS).
Regarding claim 2, Chalana teaches the method of claim 1, as set forth above. Chalana does not specifically teach the volume calculation process includes a stacked crescents process, a spherical fill process, a convex hull process, and/or a triangulation process.
However, 
Kim in a similar field of endeavor teaches calculating the volume of a 3-D sonographic image using the stacked crescents process (page 1675, col. 1, lines 3-4, “calculated volumes by the stacked ellipses method”, where the ellipses are stacked slices representing renal contours. Fig. 2 shows the outline of the contour of the kidney in the upper right image where the contour is a crescent shape). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chalana to have calculated the volume using stacked crescents. It would have been obvious to do this because the modification amounts to simple substitution of the volume calculation process of Chalana for the stacked crescents volume calculation method of Kim which yields the predictable results of accurately determining the volume of the area of fluid.
Regarding claim 3, Chalana teaches the method of claim 1, as set forth above. Chalana does not specifically teach  the volume calculation process includes: dividing the area of fluid in the three-dimensional sonographic image into stacked segments; identifying crescents in the three-dimensional sonographic image, wherein each crescent is a non-overlapping area of two partially overlapping segments; calculating an area of each crescent; and 19summing the areas of the crescents.
However,
Kim in a similar field of endeavor teaches dividing the area of fluid in the three-dimensional sonographic image into stacked segments (page 1675, col. 1, lines 7-8, “15 slices perpendicular to the long axis of the kidney were defined”); 
identifying crescents in the three-dimensional sonographic image, wherein each crescent is a non-overlapping area of two partially overlapping segments (page 1675, col. 1, lines 8-10 “the areas of these slices, representing renal contours, were then traced semiautomatically” by tracing the renal contours the crescents are being identified. The wherein each crescent is a non-overlapping area of two partially overlapping segments clause is seen as the definition of what a crescent shape is as described in [0020] of the present applications specification “wherein a crescent is the non-overlapping area of two partially overlapping circles” and as seen in fig. 2 the upper right image shows the contour of a kidney is a crescent shape); 
calculating an area of each crescent (page 1675, col. 1, lines 10-11, “individual slice areas were calculated”); and 
 summing the areas of the crescents (page 1675, col. 1, lines 19-20, “summing the areas of these 15 slices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chalana to have the volume calculation process include: dividing the area of fluid in the three-dimensional sonographic image into stacked segments; identifying crescents in the three-dimensional sonographic image, wherein each crescent is a non-overlapping area of two partially overlapping segments; calculating an area of each crescent; and 19summing the areas of the crescents. It would have been obvious to do this because the modification amounts to simple substitution of the volume calculation process of Chalana for the stacked crescents volume calculation method of Kim which yields the predictable results of accurately determining the volume of the area of fluid. 
Regarding claims 9, Chalana teaches a system ([0020], “three dimensional (3D) ultrasound-based system and method”) to measure fluid within a body cavity ([0020] "plurality of automated processes optimized to robustly locate and measure the volume of amniotic fluid"), said system including:
an interface configured to receive data from an ultrasound transducer  ([0127] "housed within the transceiver 10 is a single element transducer" and [0132] "this cradle can be connected to a standard USB port of any personal computer 52, enabling all data on the transceiver 10 to be transferred to the computer"); 
an image generator connected to said interface, said image generator configured to generate a three-dimensional sonographic image ([0135] "the imaging programs also present 3D renderings" and [0304], lines 19-21, "a microprocessor positioned within the housing 18 and software associated with the microprocessor to operably control the transceiver 10A, and to process the reflected ultrasound energy to generate the ultrasound image". The microprocessor is considered the image generator) from the data received from the ultrasound transducer ([0135] "transceiver 10 being separately used on a patient and sending signals…to the computer 52 for storage. Residing in each computer 52 are imaging programs having instructions to prepare and analyze a plurality of one dimensional images from the stored signals and transforms the plurality of 1D images into the plurality of 2D scanplanes. The imaging programs also present 3D renderings from the plurality of 2D scanplanes); 
an image processor (the electronic circuitry within computer 52 identifying the ROI in step 218 in fig. 5) connected to said image generator, said image processor configured to identify the body cavity in the three-dimensional sonographic image (218 in fig. 7, [0318] and [0302], "the transceiver 10A may be suitably configured to locate a single cavity"), identify an area of fluid in the body cavity in the three-dimensional sonographic image ([0154] "intensity-based segmentation algorithm 422 that determines all pixels that are potentially fluid pixels based on their intensities") and calculate a volume of the area of fluid ([0154] "the area or the volume of the segmented region-of-interest is computed 484") using the three-dimensional sonographic image and at least one volume calculation ([0154] discloses using the image is used to calculate volume by multiplying voxels by a second resolution factor to obtain volume).
Chalana does not specifically teach the volume calculation includes a stacked crescents process, a spherical fill process, a convex hull process, and/or a triangulation process.
However, 
Kim in a similar field of endeavor teaches calculating the volume of a 3-D sonographic image using the stacked crescents process (page 1675, col. 1, lines 3-4, “calculated volumes by the stacked ellipses method”, where the ellipses are stacked slices representing renal contours. Fig. 2 shows the outline of the contour of the kidney in the upper right image where the contour is a crescent shape). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chalana to have calculated the volume using stacked crescents. It would have been obvious to do this because the modification amounts to simple substitution of the volume calculation process of Chalana for the stacked crescents volume calculation method of Kim which yields the predictable results of accurately determining the volume of the area of fluid.
Regarding claim 10, Chalana in view of Kim teaches the system of claim 9, as set forth above. Kim further teaches said image processor is configured to: divide the area of fluid in the three-dimensional sonographic image into stacked segments (page 1675, col. 1, lines 7-8, “15 slices perpendicular to the long axis of the kidney were defined”); 
identify crescents in the three-dimensional sonographic image, wherein each crescent is a non-overlapping area of two partially overlapping segments (page 1675, col. 1, lines 8-10 “ the areas of these slices, representing renal contours, were then traced semiautomatically” by tracing the renal contours the crescents are being identified. The wherein each crescent is a non-overlapping area of two partially overlapping segments clause is seen as the definition of what a crescent shape is as described in [0020] of the present applications specification “wherein a crescent is the non-overlapping area of two partially overlapping circles” and as seen in fig. 2 the upper right image shows the contour of a kidney is a crescent shape); 
calculate an area of each crescent (page 1675, col. 1, lines 10-11, “individual slice areas were calculated”); and 
 summing the areas of the crescents (page 1675, col. 1, lines 19-20, “summing the areas of these 15 slices”).
Regarding claim 13, Chalana in view of Kim teaches the system of claim 9, as set forth above. Chalana further teaches said image generator is further configured to generate series of three-dimensional sonographic images ([0128] and [0304] discloses the transceiver 10, 10A is configured to initiate a series of scans to obtain and present 3D images. [0148] and [0232] discloses multiple 3D images are acquired as shown in the first fig. 14); and 
said image processor is further configured to generate sequential three-dimensional data sets ([0128] and [0232], the data associated with the series of 3D scans is considered the three-dimensional data sets. Additionally, [0259]-[0260] disclose the scanplanes represent the 3D data sets).
Regarding claim 16, Chalana teaches a non-transitory computer readable medium ([0304] discloses a general purpose computer that includes software that controls the transceiver and processes information transferred from the transceiver) having computer-readable instructions stored thereon which when executed by a computer cause the computer to perform a method to measure fluid within a body cavity ([0020] "plurality of automated processes optimized to robustly locate and measure the volume of amniotic fluid"), said method comprising:
receiving data with an ultrasound transducer  ([0127] "housed within the transceiver 10 is a single element transducer" and [0132] "this cradle can be connected to a standard USB port of any personal computer 52, enabling all data on the transceiver 10 to be transferred to the computer"); 
generating a three-dimensional sonographic image ([0135] "the imaging programs also present 3D renderings") from the data received from the ultrasound transducer ([0135] "transceiver 10 being separately used on a patient and sending signals…to the computer 52 for storage. Residing in each computer 52 are imaging programs having instructions to prepare and analyze a plurality of one dimensional images from the stored signals and transforms the plurality of 1D images into the plurality of 2D scanplanes. The imaging programs also present 3D renderings from the plurality of 2D scanplanes); 
identifying the body cavity in the three-dimensional sonographic image (218 in fig. 7, [0318] and [0302], "the transceiver 10A may be suitably configured to locate a single cavity"); 
identifying an area of fluid in the body cavity in the three-dimensional sonographic image ([0154] "intensity-based segmentation algorithm 422 that determines all pixels that are potentially fluid pixels based on their intensities"); 
calculating a volume of the area of fluid ([0154] "the area or the volume of the segmented region-of-interest is computed 484"), volume of the area of fluid being calculated using the three-dimensional sonographic image and at least one volume calculation ([0154] discloses using the image is used to calculate volume by multiplying voxels by a second resolution factor to obtain volume).
Chalana does not specifically teach the volume calculation includes a stacked crescents process, a spherical fill process, a convex hull process, and/or a triangulation process.
However, 
Kim in a similar field of endeavor teaches calculating the volume of a 3-D sonographic image using the stacked crescents process (page 1675, col. 1, lines 3-4, “calculated volumes by the stacked ellipses method”, where the ellipses are stacked slices representing renal contours. Fig. 2 shows the outline of the contour of the kidney in the upper right image where the contour is a crescent shape). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Chalana to have calculated the volume using stacked crescents. It would have been obvious to do this because the modification amounts to simple substitution of the volume calculation process of Chalana for the stacked crescents volume calculation method of Kim which yields the predictable results of accurately determining the volume of the area of fluid.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalana in view of Kristiansen et al. (“Design and evaluation of an ultrasound-based bladder volume monitor”, hereinafter Kristiansen, as cited in the Applicant’s 05/12/2021 IDS).
Regarding claim 4, Chalana teaches the method of claim 1, as set forth above. Chalana does not specifically teach the volume calculation process includes a computation of minimum convex sets that contains all of the points in the area of fluid in the three-dimensional sonographic image.
However,
Kristiansen in a similar field of endeavor teaches the volume process includes a computation of minimum convex sets that contain all of the points in the area of fluid in the three-dimensional sonographic image (Fig. 11 and page 767, col. 2, para. 7, lines 1-2, “a three-dimensional mathematical convex hull was computed from the surface points of the bladder”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chalana to have the volume calculation process include a computation of minimum convex sets that contains all of the points in the area of fluid in the three-dimensional sonographic image. It would have been obvious to do this because the modification amounts to simple substitution of the volume calculation process of Chalana for the convex hull volume calculation method of Kristiansen which yields the predictable results of accurately determining the volume of the area of fluid. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalana in view of Dhibi et al. (“Volume Calculation of Venous Thrombosis Using 2D ultrasound images”, hereinafter Dhibi, as cited in the Applicant’s 05/12/2021 IDS).
Regarding claim 5, Chalana teaches the method of claim 1, as set forth above. Chalana does not specifically teach the volume calculation process includes a calculation of a minimum number of virtual triangles that make up a Euclidian space of points within the area of fluid in the three-dimensional sonographic image.
However,
Dhibi in a similar field of endeavor teaches a volume calculation process that includes a calculation of a minimum number of virtual triangles that make up a Euclidean space of points within the area of the image (page 4003, col. 1, para. 4, lines 3-10, “it defines a complementary triangulation surface that delineates the space between two consecutive contours of M and N points, by uniformly distributing the triangles vertices along those points. Volume contained within the two contours and the triangular surface is then estimated by filling up the defined space with tetrahedrons, constructed using the vertices of the triangular surface and each contour’s center of mass” tetrahedrons are the mathematical name for three-dimensional triangles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chalana to have the volume calculation process includes a calculation of a minimum number of virtual triangles that make up a Euclidian space of points within the area of fluid in the three-dimensional sonographic image. It would have been obvious to do this because the modification amounts to simple substitution of the volume calculation process of Chalana for the Triangulation volume calculation method of Dhibi which yields the predictable results of accurately determining the volume of the area of fluid. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chalana in view of Kim et al. (“Usefulness of Renal Volume Measurements Obtained by a 3-Dimensional Sonographic Transducer With Matrix Electronic Arrays”, hereinafter Kim) and Walton (US 20180303459, hereinafter Walton, as cited in the Applicant’s 05/12/2021 IDS). 
	Regarding claims 6, Chalana teaches the method of claim 1 and receiving of data from the ultrasound transducer, generating of the three-dimensional sonographic image with the data from the ultrasound transducer, identifying of the body cavity in the three-dimensional sonographic image, identifying of the area of fluid in the body cavity in the three-dimensional sonographic image, and said calculating of the volume of the area of fluid using the three-dimensional sonographic image and at least one volume calculation process, as set forth above.
Chalana does not specifically teach the volume calculation process includes a stacked crescents process, a spherical fill process, a convex hull process, and/or a triangulation process.
However, 
Kim in a similar field of endeavor teaches calculating the volume of a 3-D sonographic image using the stacked crescents process (page 1675, col. 1, lines 3-4, “calculated volumes by the stacked ellipses method”, where the ellipses are stacked slices representing renal contours. Fig. 2 shows the outline of the contour of the kidney in the upper right image where the contour is a crescent shape). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chalana to have calculated the volume using stacked crescents. It would have been obvious to do this because the modification amounts to simple substitution of the volume calculation process of Chalana for the stacked crescents volume calculation method of Kim which yields the predictable results of accurately determining the volume of the area of fluid.
Chalana in view of Kim does not specifically teach repeating said receiving of data from the ultrasound transducer, generating of the three-dimensional sonographic image with the data from the ultrasound transducer, identifying of the body cavity in the three-dimensional sonographic image, identifying of the area of fluid in the body cavity in the three-dimensional sonographic image, and said calculating of the volume of the area of fluid using the three-dimensional sonographic image with a stacked crescents process, a spherical fill process, a convex hull process, and/or a triangulation process.
	However,
	Walton in a similar field of endeavor teaches measuring a second fluid volume and comparing the second volume to the initial volume (Fig. 4, and [0051]. Here a test blood value is being calculated and compared to a baseline blood value that was previously calculated. The baseline value can be calculated “based on an initial/previous assessment test value” (lines 10-11) meaning the baseline value was calculated the same as the current test blood volume and therefore the process was repeated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chalana in view of Kim to repeat the method for calculating fluid volume. The motivation to make this modification is in order to determine the change in volume of a subject, as recognized by Walton ([0051]).
Regarding claim 7, Chalana in view of Kim and Walton teaches the method of claim 7 and obtaining three-dimensional data sets, as set forth above.
Walton further teaches comparing the data sets to derive changes in volume (46 in fig. 4 and [0051] discloses comparing test blood volume to a baseline test blood volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for calculating fluid volume disclosed by Chalana in view of Kim and Walton to compare the data sets to derive changes in volume. The motivation to make this modification is in order to quantify the change in volume for further analysis, as recognized by Walton ([0051]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalana in view of Kim and Walton as applied to claim 7 above, and further in view of Abe et al. (US 20150018684, hereinafter Abe).
Regarding claim 8, Chalana in view of Kim and Walton teaches the method of claim 7, as set forth above.
Chalana in view of Kim and Walton does not specifically teach dividing the changes in volume over time to estimate a rate of change for the volume calculated.
However,
Abe in a similar field of endeavor teaches dividing the changes in volume over time to estimate a rate of change for the volume calculated ([0098] discloses the time change rate calculator 17d calculates the “time change rate (dV/dt) of the inner cavity volume”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chalana in view of Kim and Walton to estimate the rate of change in fluid. The motivation to apply the known technique of estimating the rate of change in fluid of Abe to the method of Chalana in view of Kim and Walton would be to allow for the user to know how fast the region is changing in volume and can thereby determine if an issue is present.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalana in view of Kim as applied to claim 9 above, and further in view of Kristiansen et al. (“Design and evaluation of an ultrasound-based bladder volume monitor”, hereinafter Kristiansen, as cited in the Applicant’s 05/12/2021 IDS).
Regarding claim 11, Chalana in view of Kim teaches the system of claim 9, as set forth above. Chalana in view of Kim does not specifically teach said image processor is configured to compute  minimum convex sets that contain all of the points in the area of fluid in the three-dimensional sonographic image.
However,
Kristiansen in a similar field of endeavor teaches the volume calculation includes a computation of minimum convex sets that contain all of the points in the area of fluid in the three-dimensional sonographic image (Fig. 11 and page 767, col. 2, para. 7, lines 1-2, “a three-dimensional mathematical convex hull was computed from the surface points of the bladder”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chalana in view of Kim to have the volume calculation process include a computation of minimum convex sets that contains all of the points in the area of fluid in the three-dimensional sonographic image. It would have been obvious to do this because the modification amounts to simple substitution of the volume calculation process of Chalana for the convex hull volume calculation method of Kristiansen which yields the predictable results of accurately determining the volume of the area of fluid. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalana in view of Kim as applied to claim 9, above, and further in view of Dhibi et al. (“Volume Calculation of Venous Thrombosis Using 2D ultrasound images”, hereinafter Dhibi).
Regarding claim 12, Chalana in view of Kim teaches the method of claim 9, as set forth above. Chalana in view of Kim does not specifically teach said image processor is configured to calculate a minimum number of virtual triangles that make up a Euclidian space of points within the area of fluid in the three-dimensional sonographic image.
However,
Dhibi in a similar field of endeavor teaches a volume calculation process that includes a calculation of a minimum number of virtual triangles that make up a Euclidean space of points within the area of the image (page 4003, col. 1, para. 4, lines 3-10, “it defines a complementary triangulation surface that delineates the space between two consecutive contours of M and N points, by uniformly distributing the triangles vertices along those points. Volume contained within the two contours and the triangular surface is then estimated by filling up the defined space with tetrahedrons, constructed using the vertices of the triangular surface and each contour’s center of mass” tetrahedrons are the mathematical name for three-dimensional triangles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chalana in view of Kim to have the volume calculation process includes a calculation of a minimum number of virtual triangles that make up a Euclidian space of points within the area of fluid in the three-dimensional sonographic image. It would have been obvious to do this because the modification amounts to simple substitution of the volume calculation process of Chalana for the Triangulation volume calculation method of Dhibi which yields the predictable results of accurately determining the volume of the area of fluid. 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalana in view of Kim as applied to claim 13 above, and further in view of Abe et al. (US 20150018684, hereinafter Abe).
Regarding claim 14, Chalana in view of Kim teaches the system of claim 13, as set forth above. Chalana in view of Kim does not specifically teach said image processor is further configured to compare the sequential three-dimensional data sets to derive changes in volume.
However,
Abe in a similar field of endeavor teaches an image processor (image processing unit 17 in fig. 1-2) configured to compare the sequential three-dimensional data sets to derive changes in volume ([0081] and [0098] discloses volume information calculator 17b calculates the inner cavity volume over the time series which is shown as the dashed line in the top plot of fig. 5. From the plot it can be seen that a change in volume is seen over time. [0097] discloses the image data acquired is a group of three-dimensional ultrasonic image data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chalana in view of Kim to have the image processor be further configured to compare the sequential three-dimensional data sets to derive changes in volume. The motivation to apply the known technique of deriving changes in volume of Abe to the system of Chalana in view of Kim would be to allow for the predictable results of detecting if there is a change in the fluid present within the region being imaged, the user can then observe the changes in the area.
 Regarding claim 15, Chalana in view of Kim and Abe teaches the system of claim 14, as set forth above. Abe further teaches said image processor is configured to divide the changes in volume over elapsed time to estimate a rate of change in fluid ([0098] discloses the time change rate calculator 17d calculates the “time change rate (dV/dt) of the inner cavity volume”).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chalana in view of Hartlep et al. (US 20080015432, hereinafter Hartlep) and Walton (US 20180303459, hereinafter Walton, as cited in the Applicant’s 05/12/2021 IDS). 
Regarding claims 17, Chalana teaches the non-transitory computer-readable medium of claim 16 and receiving of data from the ultrasound transducer, generating of the three-dimensional sonographic image with the data from the ultrasound transducer, identifying of the body cavity in the three-dimensional sonographic image, identifying of the area of fluid in the body cavity in the three-dimensional sonographic image, and said calculating of the volume of the area of fluid using the three-dimensional sonographic image and at least one volume calculation process, as set forth above.
Chalana does not specifically teach the volume calculation process includes a spherical fill process.
However, 
Hartlep in a similar field of endeavor teaches calculating the volume of a fluid using a spherical fill process ([0004] “calculation of optimal packing of spheres or cylinders in a selected volume to determine the coverage of the selected target volume”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chalana to have calculated the volume using a spherical fill process. It would have been obvious to do this because the modification amounts to simple substitution of the volume calculation process of Chalana for the spherical fill volume calculation method of Hartlep which yields the predictable results of accurately determining the volume of the area of fluid.
Chalana in view of Hartlep does not specifically teach repeating said receiving of data from the ultrasound transducer, generating of the three-dimensional sonographic image with the data from the ultrasound transducer, identifying of the body cavity in the three-dimensional sonographic image, identifying of the area of fluid in the body cavity in the three-dimensional sonographic image, and said calculating of the volume of the area of fluid using the three-dimensional sonographic image with a spherical fill process.
	However,
	Walton in a similar field of endeavor teaches measuring a second fluid volume and comparing the second volume to the initial volume (Fig. 4, and [0051]. Here a test blood value is being calculated and compared to a baseline blood value that was previously calculated. The baseline value can be calculated “based on an initial/previous assessment test value” (lines 10-11) meaning the baseline value was calculated the same as the current test blood volume and therefore the process was repeated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chalana in view of Kim to repeat the method for calculating fluid volume. The motivation to make this modification is in order to determine the change in volume of a subject, as recognized by Walton ([0051]).
Regarding claim 18, Chalana in view of Hartlep and Walton teaches the non-transitory computer-readable medium of claim 16 and obtaining three-dimensional data sets, as set forth above.
Walton further teaches comparing the data sets to derive changes in volume (46 in fig. 4 and [0051] discloses comparing test blood volume to a baseline test blood volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for calculating fluid volume disclosed by Chalana in view of Hartlep and Walton to compare the data sets to derive changes in volume. The motivation to make this modification is in order to quantify the change in volume for further analysis, as recognized by Walton ([0051]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chalana in view of Hartlep and Walton as applied in claim 18 above, and further in view of Abe et al. (US 20150018684, hereinafter Abe).
Regarding claim 19, Chalana in view of Kim and Walton teaches the non-transitory computer-readable medium of claim 18, as set forth above.
Chalana in view of Hartlep and Walton does not specifically teach dividing the changes in volume over time to estimate a rate of change for the volume calculated.
However,
Abe in a similar field of endeavor teaches dividing the changes in volume over time to estimate a rate of change for the volume calculated ([0098] discloses the time change rate calculator 17d calculates the “time change rate (dV/dt) of the inner cavity volume”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chalana in view of Hartlep and Walton to estimate the rate of change in fluid. The motivation to apply the known technique of estimating the rate of change in fluid of Abe to the method of Chalana in view of Hartlep and Walton would be to allow for the user to know how fast the region is changing in volume and can thereby determine if an issue is present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791